[Cite as State v. Cantrill, 2020-Ohio-1235.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                       LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-18-1047

        Appellee                                   Trial Court No. CR0201701762

v.

Jason Ray Cantrill                                 DECISION AND JUDGMENT

        Appellant                                  Decided: March 31, 2020

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Karin L. Coble, for appellant.

                                               *****

        ZMUDA, P.J.

        {¶ 1} This matter is before the court on appeal from the judgment of the Lucas

County Court of Common Pleas, general division, sentencing appellant to an aggregate

prison term of 26 years after a jury trial. Finding no error, we affirm.
                          I. Facts and Procedural Background

         {¶ 2} Over a two-week period, from March 30 to April 11, 2017, appellant Jason

Cantrill,1 Robert Coulter, and Salena Munoz conducted a series of break-ins in Toledo

and Maumee, taking property from the dwellings they entered, with the ultimate goal

purchasing illicit drugs. According Munoz and Coulter, Cantrill either exchanged the

property with their drug dealer for drugs, or Munoz sold jewelry and other property to

pawnshops and gave Cantrill the money, which she then exchanged for drugs. At the

time, all three struggled with drug addiction.

         {¶ 3} The victims of each break-in reported the crimes to police, and police

obtained video of some of the incidents from neighbors’ security cameras. The various

videos showed a black Jeep Cherokee with the front license plate attached to the grill, as

well as individuals approaching the houses, returning after some time with property in

hand, and then leaving in the vehicle. Based on the video footage, police could not

clearly identify the individuals involved. However, police circulated a description of the

black Jeep to patrol officers. One of the victims was a retired police officer, and he

discovered a crack pipe lying on the floor of his garage while cleaning up after the break-

in. He notified police, who collected the crack pipe from the garage for forensic testing.

That testing identified Cantrill’s DNA on the crack pipe.




1
    Cantrill is a transgender woman. We use her preferred pronouns, “she” and “her.”



2.
       {¶ 4} On April 12, 2017, police stopped Cantrill’s black Jeep Cherokee after

noting it fit the description of the vehicle police believed connected to the series of break-

ins. Cantrill and Coulter were in the vehicle, with Cantrill at the wheel. Cantrill

immediately exited the vehicle and indicated she had no identification. Police secured

her in the back of the cruiser for officer safety while they verified her identity. As

Coulter exited the passenger side, police saw a gun, and they secured Coulter in the back

of a second cruiser. Munoz had been staying with her sister in that neighborhood, and

saw the traffic stop. Munoz owned a gun, and reported her gun stolen the previous day.

She approached the officers and told them about her gun, with police later determining

the gun in the vehicle belonged to Munoz.

       {¶ 5} Police seized the gun, and noted it was loaded with a round in the chamber.

They searched the vehicle and recovered “a bunch of electronics,” two pill bottles (one

bearing a victim’s name), and a red gas can with the gasoline mixture handwritten on the

container. As Cantrill sat in the back of the police cruiser, she spotted Munoz with

police, and yelled to Munoz to “blame Coulter.” The police cruiser’s dashcam recorded

Cantrill’s words.

       {¶ 6} Police interviewed Cantrill that evening, and she denied all knowledge of

any burglaries. She also claimed she had not used heroin in four years, but police noted

fresh needle marks, with one area so fresh it was bleeding slightly. In a subsequent

interview, police showed Cantrill videos recorded by neighbors’ security cameras. She




3.
identified Coulter and Munoz as the perpetrators, and claimed the black Jeep belonged to

Coulter.

       {¶ 7} Coulter initially refused to talk with police, but later spoke with investigators

and acknowledged his part in the crimes. Coulter accepted a plea to three counts of a

lesser offense of burglary, each felonies of the third degree, and agreed to testify at

Cantrill’s trial. Munoz also cooperated with the investigation, and reviewed the list of

stolen property with police. Munoz added items to the list, and victims later confirmed

the additional items as missing but omitted from their initial lists to police. Like Coulter,

Munoz accepted a plea to two counts of a lesser offense of burglary, each felonies of the

third degree, and agreed to testify against Cantrill.

       {¶ 8} On May 3, 2017, Cantrill was indicted in case No. CR0201701762 on three

counts of burglary in violation of R.C. 2911.12(A)(2) and (D) in Counts 1, 2, and 3, all

felonies of the second degree; one count of improperly handling firearms in a motor

vehicle in violation of R.C. 2923.16(B) and (I) in Count 4, a felony of the fourth degree;

one count of having weapons while under disability in violation of R.C. 2923.13(A)(2)

and (B) in Count 5, a felony of the third degree; and one count of receiving stolen

property in violation of R.C. 2913.51(A) and (C) in Count 6, a misdemeanor of the first

degree.2


2
 In case No. CR0201701762, Coulter was indicted on three counts of burglary, felonies
of the second degree, one count of improperly handling firearms in a motor vehicle, and
one count of receiving stolen property. In that same case, Munoz was indicted on two
counts of burglary, felonies of the second degree.




4.
       {¶ 9} On May 31, 2017, Cantrill was indicted in case No. CR0201701915 on one

count of breaking and entering in violation of R.C. 2911.13(A) and (C), a felony of the

fifth degree.

       {¶ 10} Cantrill was arraigned and the trial court appointed attorney Julie

Bookmiller as counsel. On September 12, 2017, days before a scheduled trial date,

Cantrill asked that her counsel be removed, indicating disagreement over trial strategy.

After Bookmiller also requested leave to withdraw, the trial court discharged Cantrill’s

counsel, continued the trial date, and appointed Jack Viren as counsel.

       {¶ 11} On November 21, 2017, Viren asked to withdraw, citing a breakdown in

communication between attorney and client, and disagreement over how to proceed with

her case. The trial court granted Viren’s request to withdraw, and appointed a third

attorney for Cantrill, John Thebes.

       {¶ 12} On January 4, 2018, Cantrill filed a motion to dismiss, arguing a defect in

the process in proceeding to preliminary hearing after arrest.3 The state opposed the

motion, as contrary to law, noting the lack of legal authority to support Cantrill’s motion.

       {¶ 13} On February 8, 2018, on the eve of trial, counsel indicated that Cantrill was

“undecided” on her choice of attire for the trial, and she subsequently presented as a



3
  Attorney Thebes indicated in the filing that the motion was “written while contemplating
Anders v. California, 386 U.S. 738,” apparently acknowledging the lack of legal basis for
Cantrill’s argument regarding the remedy of dismissal for her perceived procedural
irregularities. Cantrill does not argue these irregularities in her appeal.




5.
woman at trial.4 Up until this date, Cantrill had expressed no preference in proceedings

regarding how counsel or the court should address her. The focus of this pretrial hearing,

furthermore, was not gender identity, but Cantrill’s assertion that the trial court must

dismiss all charges, based on procedural irregularities prior to the May 3, 2017

indictment. The trial court denied the motion. Dissatisfied with her trial counsel’s

motion in support of dismissal, and the trial court’s denial of the motion, Cantrill inquired

into representing herself at trial. Cantrill ultimately chose to proceed with appointed

counsel.

         {¶ 14} On February 12, 2018, the trial court consolidated the two cases, and trial

commenced before a jury.5 During voir dire and in opening statements, the prosecutor

addressed the fact that Cantrill is a transgender woman, and presented as a woman at

trial. At the end of voir dire, the prosecutor probed the issue with the jurors, as follows:

                Prosecutor: So, ladies and gentlemen, you may have noticed the

         defendant she is dressed as a woman today. There will be some mixed

         testimony that you receive about whether the defendant was dressed as a

         woman or a man on a particular occasion. Is there anybody who has such

         strong feelings about issues of sexual orientation, gender, whether



4
  Based on dash-cam video, Cantrill presented as a woman at the time of her arrest. She
remained in custody during the proceedings, receiving credit for 328 days at the time of
sentencing.
5
    The single count in case No. CR0201701915 was renumbered as Count 7 for trial.



6.
       somebody presents as a man, identifies as a man or a woman that you think

       it might affect your deliberations in this case? And [prospective juror #22],

       you brought it up, so I’ll ask you.

              Prospective Juror #22: I don’t think it will affect my deliberations in

       this case, but.

              Prosecutor: Is there anybody else who feels like they would have

       difficulty with that? Very good. Thank you very much, [prospective juror

       #22], and ladies and gentlemen.

Defense counsel also addressed the issue during voir dire, stating:

              And the first thing that [the prosecutor] brought up that it truly is

       we’ll call it the elephant in the room but it’s no secret. It’s Jason here is

       dressed as a woman, and anatomically he’s a man, and we will refer to him

       as a woman in the female tense [sic.], female pronoun during the course of

       this trial. And much like you mentioned, [prospective juror #22], I believe

       it was, about we were talking about presumption of innocence, remember

       that, prosecutor asked you a question, and you said something like, well, he

       got arrested. Remember that? Yeah. Well, this is my question to you, and

       I’ll address you as a group at least right now. Question is, look, we’ve had

       somebody who’s gone through the process. He’s been arrested, he’s been

       indicted, and you heard the indictment read to you by the judge. And now

       he is dressed as a woman even though he’s a man, and we talk to you about




7.
      these lofty concepts like fairness, presumption of innocence, and the

      question is, you know, we’re human beings. Even though we’re in a

      courtroom, we’re still human beings. We have this bank of experience and

      knowledge no matter how old you are, and the question is can you judge

      this case just on the facts and the evidence, set aside - - even if it bothers

      you, set aside those human feelings and judge this case, judge her based on

      the facts and the evidence? That’s the question.

             If you have a problem with it, it’s okay. It’s not a big deal. As the

      judge said, it just may not be the case for you. But now’s the time. See, we

      can’t go in – I can’t go inside your heart, your head. Now’s the time. And

      if you have a problem with it, raise your hand. Or if you think you need to

      talk to us in private, raise your hand. And if not, we’ll go forward with it.

      We’ll go forward with it. Anybody have a problem going forward with the

      case the way we have it set up?

Defense counsel used a peremptory challenge to strike prospective juror No. 22.

No other prospective juror voiced any opinion on the subject.

      {¶ 15} In the beginning of his opening statement, the prosecutor stated:

             Earlier we talked about the subject of the defendant. The defendant

      has requested that at this trial she be referred to using female pronouns.

      I’m going to do my best to honor that request and respect that. If at some

      point during the trial I mistakenly refer to the defendant by a male pronoun,




8.
       I apologize to the defendant, I apologize to you, the jury. I’m going to do

       my best. You might hear some evidence from witnesses. They might use

       different ways to refer to the defendant. We’ll try to make clear during the

       course of the trial that they’re speaking about the person who’s seated at the

       defense table.

       {¶ 16} No party challenged a seated juror based on bias toward Cantrill over her

gender identity, and Cantrill does not raise the issue of juror bias in her appeal.

Throughout the trial, however, the prosecutor and defense counsel addressed Cantrill

inconsistently, sometimes using her preferred pronouns, and sometimes using male

pronouns. The witnesses, also, used male pronouns in referring to Cantrill. The trial

court addressed her as “Mr. Cantrill,” but also used her preferred pronouns.6

       {¶ 17} The state presented victim testimony regarding each incident, with each

victim recounting similar tales. Each indicated they returned to their homes to find

evidence of an intrusion, disarray, and missing property. In three of the instances, the

victim indicated they or a family member might have been home at the time, based on

their schedules, or feared the perpetrators could still be on the scene.7 The investigating



6
 Cantrill’s appellate counsel also proved inconsistent in using her preferred pronouns,
which appellate counsel acknowledged during oral argument as an inadvertent mistake.
7
 The trial court provided a lesser-included instruction as to the burglary charges in
Counts 1-3, but the jury convicted on the counts as charged. Cantrill does not raise any
error regarding lesser-included offenses in her appeal.




9.
officers also testified, including a forensic expert who retrieved Cantrill’s DNA from the

crack pipe. Finally, Coulter and Munoz testified, pursuant to their plea agreements, that

Cantrill was the mastermind of the crimes, and controlled the money obtained from their

activities. After their testimony, Coulter and Munoz were each sentenced to community

control.

       {¶ 18} After considering the testimony, the jury acquitted Cantrill on the weapons

under disability charge, but found Cantrill guilty on all other charges. At Cantrill’s

request, the trial court found the offense of burglary in Count 2 and receiving stolen

property in Count 6 merged for purposes of sentencing,8 and imposed a prison term of 8

years as to each of the three counts of burglary, 13 months as to the count of improperly

handing firearms in a motor vehicle, and 11 months as to the count of breaking and

entering. The court ordered the sentences to run consecutively to each other, for an

aggregate prison term of 26 years. Additionally, the trial court waived costs noting

Cantrill’s inability to pay, and ordered restitution to the victims totaling $18,762.




8
  The sentencing entry indicated dismissal of the charge for receiving stolen property at
the state’s request, but the transcript of proceedings does not demonstrate any state
request to dismiss this charge. Pursuant to State v. Whitfield, 124 Ohio St.3d 319, 2010-
Ohio-2, 922 N.E.2d 182, ¶ 27, “[b]ecause R.C. 2941.25(A) protects a defendant only
from being punished for allied offenses, the determination of the defendant’s guilt for
committing allied offenses remains intact, both before and after the merger of allied
offenses for sentencing. Thus, the trial court should not vacate or dismiss the guilt
determination.” No party raised this as an issue on appeal.




10.
                                 II. Assignment of Error

      {¶ 19} Cantrill now appeals the trial court’s judgment, asserting the following

assignments of error.

             Assignment of Error One: The trial court violated Cantrill’s Due

      Process right to a fair trial by committing and permitting discrimination on

      the basis of sex in violation of Cantrill’s right to Equal Protection under the

      U.S. and Ohio Constitutions.

             Assignment of Error Two: Defense counsel rendered ineffective

      assistance at trial in violation of the Sixth Amendment to the U.S.

      Constitution and Article for failing to protect Cantrill’s right to a trial free

      from discrimination on the basis of sex and free from improper introduction

      of other acts evidence.

             Assignment of Error Three: The prosecutor’s repeated misgendering

      of Cantrill throughout the trial and throughout closing arguments

      constituted prosecutorial misconduct.

             Assignment of Error Four: The trial court erred in denying the

      defense’s motion for a mistrial after finding the prosecutor improperly

      vouched for the credibility of witnesses in closing arguments.

             Assignment of Error Five: Cantrill was deprived of a fair trial when

      the trial judge told the jury that Cantrill had been convicted of assault on a

      peace officer, with no proper purpose and with no limiting instruction.




11.
               Assignment of Error Six: The verdicts were not supported by

       sufficient evidence and fell against the manifest weight of the evidence.

               Assignment of Error Seven: The trial court’s imposition of

       consecutive sentences is unsupported by competent, credible evidence.

               Assignment of Error Eight: The order of restitution is contrary to

       law where appellant has no ability to pay restitution.

               Assignment of Error Nine: Cumulative error deprived Cantrill of [a]

       fair trial.

                                         III. Analysis

                            A. Gender Identity Discrimination

       {¶ 20} In her first assignment of error, Cantrill argues that the trial court,

prosecutor, defense counsel, and witnesses engaged in sex-based discrimination in failing

to use her preferred pronouns with consistency. She argues that the conduct of counsel

and the trial court constituted state action, and rendered her trial fundamentally unfair.

Cantrill argues the misgendering in her case was unlawful discriminatory treatment,

rising to the level of structural error, and as a result, she was deprived of a fair trial.

       {¶ 21} Cantrill bases her claim of discrimination on federal and state civil rights

law, arguing she is a protected class member based on her gender identity. Federal and

state civil rights statutes define unlawful discrimination relative to specific types of




12.
prohibited treatment, be it in the workplace, in schools, in housing, or other areas.9 In

cases asserting unlawful discrimination against a transgender person, the plaintiffs have

generally relied on the prohibitions against disparate treatment on the basis of sex and/or

gender. See, e.g., Prescott v. Rady Children’s Hosp.-San Diego, 265 F.Supp.3d 1090,

1099 (S.D.Cal.2017) (in denying dismissal of discrimination claims brought under the

ACA for harm caused by purposeful misgendering of a transgender child, the court noted

the First, Sixth, Seventh, and Eleventh Circuit Courts of Appeals have recognized federal

claims on the basis of sex or gender for transgender individuals).

       {¶ 22} Whether a transgender person may sue under Title VII for discrimination

on the basis of sex, however, is presently pending before the United States Supreme

Court, and unrelated to the issue now before us on appeal.10 The issue presented by


9
 See, e.g., Title VII of the Civil Rights Act of 1964, Section 2000e et seq., Title 42,
U.S.C. (Title VII), Title IX of the Educational Amendments of 1972, 20 U.S.C. 1681 et
seq. (Title IX), 42 U.S.C. 3601, et seq. (Fair Housing Act), and R.C. 4112.02 et seq.
(Ohio Civil Rights Act). The city of Toledo has also enacted specific prohibitions against
discrimination against individuals because of their gender identity. See Toledo Municipal
Code 554.02 (employment), Toledo Municipal Code 544.03 (real estate and housing),
Toledo Municipal Code 554.04 (access to service in business establishments), and Toledo
Municipal Code 554.05 (accommodations). The city also designated certain crimes,
committed because of a victim’s gender identity, as hate crimes. See Toledo Municipal
Code. 555.01.
10
  The Sixth Circuit Court of Appeals recently recognized a Title VII claim for
discrimination on the basis of sex in the workplace in E.E.O.C. v. R.G. & G.R. Harris
Funeral Homes, Inc., 884 F.3d 560 (6th Cir.2018), cert. granted in part sub nom. R.G. &
G.R. Harris Funeral Homes, Inc. v. EEOC, 139 S.Ct. 1599, 203 L.Ed.2d 754 (2019).
The United States Supreme Court has not yet ruled on the appeal in R.G. & G.R. Harris
Funeral Homes as of the date of our ruling.




13.
Cantrill is not one of unlawful discrimination in the workplace or in housing. Instead,

she frames the issue as an Equal Protection claim, arising from her status as a member of

a protected class under the civil rights laws, arguing her case is analogous to Batson v.

Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.69 (1986), as extended by the Ninth

Circuit Court of Appeals in SmithKline Beecham Corp. v. Abbott Labs., 740 F.3d 471

(9th Cir.2014).

       {¶ 23} Cantrill’s reasoning contains large gaps, with little to link her claim of

unlawful discrimination, normally asserted in a civil proceeding, to the rights guaranteed

in a criminal proceeding. Her reference to SmithKline as extending Batson, furthermore,

does little to bring the concept into better focus, as the issue in Batson, or even

SmithKline, had nothing to do with allegations of discrimination against a party during

the proceeding.

       {¶ 24} The matter in Batson concerned equal protection and a right to be tried by a

jury of one’s peers, with the court holding “a State denies a black defendant equal

protection when it puts him on trial before a jury from which members of his race have

been purposefully excluded[.]” See Batson at the syllabus. We previously considered

the history leading to Batson, noting:

              In 1875, Congress prohibited the race-based exclusion of any

       qualified citizen from jury service. See Act of Mar. 1, 1875, ch. 114,

       Section 4, 18 Stat. 336 (codified as amended at Section 243, Title 18, U.S.

       Code [1948] ). Four years later, the Supreme Court of the United States




14.
      held that a state statute excluding African-Americans from jury service

      violated a defendant’s right to equal protection. Strauder v. West Virginia,

      100 U.S. 303, 25 L.Ed. 664 (1879). Over time, the court continued to issue

      decisions directed at “[eradicating] racial discrimination in the procedures

      used to select the venire from which individual jurors are drawn.” Batson

      v. Kentucky, 476 U.S. 79, 85, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).

      Despite the court’s attempts to address discrimination in the selection of the

      venire, “prospective African-American jurors continued to be excluded

      from [petit] jury panels through the use of peremptory challenges.” State v.

      Gowdy, 88 Ohio St.3d 387, 391, 727 N.E.2d 579 (2000), citing Swain v.

      Alabama, 380 U.S. 202, 85 S.Ct. 824, 13 L.Ed. 2d 759 (1965). Thus, in

      1986, the court issued its decision in Batson, which applied the principles

      annunciated by the court regarding the selection of the venire to the

      selection of the petit jury. Batson at 88, 106 S.Ct. 1712. In so doing, the

      court directed that “the State may not draw up its jury lists pursuant to

      neutral procedures but then resort to discrimination at ‘other stages in the

      selection process.’” Id., quoting Avery v. Georgia, 345 U.S. 559, 562, 73

      S.Ct. 891, 97 L.Ed. 1244 (1953). The court went on to hold that the Equal

      Protection Clause forbids prosecutors from challenging potential jurors

      solely on account of their race or on the assumption that African-American




15.
       jurors as a group will be unable to impartially consider the state’s case

       against an African-American defendant. Id. at 89, 106 S.Ct. 1712.

State v. Singer, 6th Dist. Lucas No. L-17-1309, 2019-Ohio-1922, ¶ 9-10, appeal not

allowed, 157 Ohio St.3d 1405, 2019-Ohio-3731, 131 N.E.3d 74, ¶ 9-10.

       {¶ 25} In SmithKline, the issue was exclusion of the only self-identified gay

member of the venire, where the major dispute between the parties in a civil suit

concerned the pricing of HIV medications, “a subject of considerable controversy in the

gay community.” SmithKline, 740 F.3d at 474. After reviewing the history of oppression

against gays and lesbians, and their changing status under the law, the court found that

Batson applied to actions that purposefully excluded this group from jury service based

solely on their sexual orientation, holding:

              Strikes exercised on the basis of sexual orientation continue this

       deplorable tradition of treating gays and lesbians as undeserving of

       participation in our nation’s most cherished rites and rituals. They tell the

       individual who has been struck, the litigants, other members of the venire,

       and the public that our judicial system treats gays and lesbians differently.

       They deprive individuals of the opportunity to participate in perfecting

       democracy and guarding our ideals of justice on account of a characteristic

       that has nothing to do with their fitness to serve.

SmithKline at 485.




16.
       {¶ 26} In this instance, Cantrill invokes Batson as a talisman, without any

reasoning to extend the law beyond jury selection, arguing instead that misgendering

resulted in a structural error because Batson violations constitute structural error. What is

missing in Cantrill’s argument, however, is a clear articulation of the exact, legal right

she believes is implicated, vis-à-vis Batson. Furthermore, Cantrill does not assert that the

state or the trial court acted in any discriminatory manner to exclude certain members of

the venire from jury service.

       {¶ 27} The discriminatory conduct argued, in this case, is misgendering by

counsel and the trial court in referring to Cantrill. Most recently, the Fifth Circuit Court

of Appeals considered a defendant’s request to be referred to by preferred pronouns, and

both the majority and dissent noted the lack of any legal authority compelling or

preventing a court from honoring such a request. In United States v. Varner, 948 F.3d

250 (5th Cir.2020), the defendant filed a motion to amend her judgment of conviction to

reflect her legal name change from Norman Varner to Kathrine Nicole Jett. She also

filed a letter, requesting the court address her using female pronouns in the proceeding.

Varner at 252.

       {¶ 28} The majority denied each of Varner’s requests, finding no jurisdiction to

amend the judgment entry and considering the request to use preferred pronouns lacked

any basis in federal statute or rule. The majority also construed the request broadly, as

seeking a mandate to the district court and government to recognize her expressed gender

identity. Id. at 254. In refusing Varner’s request, the majority stated concern for the




17.
precedent that could be set in addressing a litigant according to their gender identity,

especially in the hypothetical case where gender might be at issue. Id. at 256.

       {¶ 29} The dissent in Varner, however, reached a different conclusion, stating:

              In my view, Varner is simply requesting that this court, in this

       proceeding, refer to Varner using her preferred gender pronouns. Not only

       is this the most faithful interpretation of her motion given the language she

       uses, it is also the narrowest. * * *

              If it were necessary to write more and use pronouns to refer to

       Varner, I would grant Varner the relief she seeks. As the majority notes,

       though no law compels granting or denying such a request, many courts

       and judges adhere to such requests out of respect for the litigant’s dignity.

(Emphasis sic.) (Citations omitted.) Varner, 948 F.3d at 260, Dennis, C.J.,

dissenting.

       {¶ 30} We agree with the dissent’s view, that using an individual’s preferred

pronouns demonstrates respect for that person’s dignity, regardless of what the law may

require or prohibit. There is no place in our judicial system for malice, disparagement, or

intentional disrespect toward any party, witness, or victim, and this includes improper

treatment arising from a bias toward a transgender person.

       {¶ 31} Cantrill does not argue conduct arising from any overt bias, however. At

best, she argues conduct that was careless or thoughtless, claiming the cumulative result

of misgendering created structural error. While it is conceivable that misgendering might




18.
be so overt, malicious, and calculating that it prevents a fair trial, Cantrill fails to

demonstrate that this is that case. Even if we acknowledged that the attorneys and trial

court acted carelessly or thoughtlessly in misgendering Cantrill, more than careless or

thoughtless treatment is required to create structural error.

       {¶ 32} “The purpose of the structural error doctrine is to ensure insistence on

certain basic, constitutional guarantees that should define the framework of any criminal

trial. Thus, the defining feature of a structural error is that it ‘affect[s] the framework

within which the trial proceeds,’ rather than being ‘simply an error in the trial process

itself.’” Weaver v. Massachusetts, 137 S.Ct. 1899, 1907, 198 L.Ed.2d 420, 198 L.Ed.2d

420 (2017), citing Arizona v. Fulminante, 499 U.S. 279, 310, 111 S.Ct. 1246, 113

L.Ed.2d 302 (1991). Structural error is not determined on a case-by-case basis, as “a

constitutional error is either structural or it is not.” Neder v. United States, 527 U.S. 1,

14, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999).

       {¶ 33} Courts have identified a “very limited class” of structural errors to “include

denial of counsel of choice, denial of self-representation, denial of a public trial, a

defective reasonable-doubt instruction, racial discrimination in selection of the grand

jury, and a biased trial judge.” State v. Jones, 1st Dist. Hamilton No. C-170358, 2018-

Ohio-4754, 124 N.E.3d 439, ¶ 20, motion to certify allowed, 155 Ohio St.3d 1418, 2019-

Ohio-1315, 120 N.E.3d 865, ¶ 20, citing United States v. Davila, 569 U.S. 597, 611, 133

S.Ct. 2139, 186 L.Ed.2d 139 (2013); see also State v. Hill, 92 Ohio St.3d 191, 199, 749

N.E.2d 274 (2001).




19.
       {¶ 34} In considering a claim of structural error, the threshold inquiry is whether

the claimed error “‘involves the deprivation of a constitutional right.’” State v. Fisher, 99

Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 18, quoting State v. Issa, 93 Ohio

St.3d 49, 74, 752 N.E.2d 904 (Cook, J., concurring). While Cantrill employs words like

“Batson,” “state actor,” and “equal protection,” she fails to identify any deprivation of a

constitutional right through inadvertent misgendering. Instead, in failing to allege

purposeful conduct, she acknowledges only inadvertence, coupled with a sincere attempt

by the prosecutor to treat Cantrill with the dignity owed to her as a human being. Her

argument of structural error, accordingly, fails, and we find her first assignment of error

not well-taken.

                        B. Ineffective Assistance of Counsel

       {¶ 35} In her second assignment of error, Cantrill argues her trial counsel was

ineffective in failing to preserve her right to a discrimination-free trial, resulting in

structural error. Additionally, Cantrill argues her trial counsel was ineffective in

permitting the introduction of improper other acts evidence, consisting of the trial court’s

statement to the jury that Cantrill had previously been convicted of assault on a police

officer.

       {¶ 36} We review a claim of ineffective assistance of counsel using a two-part

test. “First, there must be a determination as to whether there has been a substantial

violation of any of defense counsel’s essential duties to his client. Next, and analytically

separate from the question of whether the defendant’s Sixth Amendment rights were




20.
violated, there must be a determination as to whether the defense was prejudiced by

counsel’s ineffectiveness.” State v. Bradley, 42 Ohio St.3d 136, 141-142, 538 N.E.2d

373 (1989), quoting State v. Lytle, 48 Ohio St.2d 391, 396-397, 358 N.E.2d 623 (1976),

vacated in part on other grounds, 438 U.S. 910, 98 S.Ct. 3135, 57 L.Ed.2d 1154 (1978);

see also Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

          {¶ 37} Under the first part of the test, we must determine whether trial counsel’s

“representation fell below an objective standard of reasonableness.” Bradley at 142,

citing Strickland at 687-688. Our review is highly deferential, with a “strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance[.]” Id., quoting Strickland at 689.

          {¶ 38} Even if we determine that trial counsel’s performance was ineffective,

reversal will only be granted if counsel’s error resulted in prejudice. Bradley at 142,

citing Strickland at 691. Therefore, a defendant must demonstrate that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Bradley at 142, quoting Strickland

at 694.

          {¶ 39} As previously addressed relative to Cantrill’s first assignment of error,

although trial counsel was careless in inconsistently using her preferred pronouns, and

failed to correct himself or others when they misgendered Cantrill, the misgendering did

not deprive Cantrill of any constitutional right. Because Cantrill relies on a finding of




21.
structural error to demonstrate prejudice, and does not otherwise identify any resulting

prejudice to support her claim of ineffective assistance of counsel, her argument

regarding ineffective assistance arising from misgendering is without merit.

       {¶ 40} Cantrill next argues that her trial counsel failed to object to “other acts”

evidence, and failed to request a limiting instruction, constituting ineffective assistance of

counsel. This claim is similar to the claim raised in her fifth assignment of error. In

arguing ineffective assistance of counsel, however, Cantrill fails to address the issue of

prejudice, presenting no argument that, but for her counsel’s errors, a different result

would have been obtained. With no argument as to prejudice, we find no support for

ineffective assistance of counsel resulting from “other acts” evidence.

       {¶ 41} Accordingly, Cantrill’s second assignment of error is not well-taken.

                              C. Prosecutorial Misconduct

       {¶ 42} Cantrill next argues prosecutorial misconduct, based on repeated

misgendering by the prosecution during trial and closing arguments, and again relying on

her argument of an unfair trial due to sex discrimination.

       {¶ 43} In considering claims of prosecutorial misconduct, our focus is on “the

fairness of the trial, not the culpability of the prosecutor.” State v. Talley, 2016-Ohio-

8010, 74 N.E.3d 868, ¶ 33 (6th Dist.), citing State v. Lott, 51 Ohio St.3d 160, 166, 555

N.E.2d 293 (1990). In determining whether prosecutorial misconduct occurred, we must

first consider whether remarks were improper, and if we find improper remarks, whether

those remarks prejudiced the accused’s substantial rights. State v. Davis, 116 Ohio St.3d




22.
404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 231, citing State v. Smith, 14 Ohio St.3d 13, 14, 470

N.E.2d 883 (1984).

       {¶ 44} As addressed relative to Cantrill’s first assignment of error, the

prosecutor’s inconsistent use of her preferred pronouns was careless and inadvertent, but

in no way resulted in prejudice to her substantial rights. Indeed, the record clearly

demonstrates that the prosecutor, especially, made a sincere effort to treat Cantrill with

dignity, and clearly conveyed this sentiment to the jury. Cantrill references no part of the

record that demonstrates otherwise.

       {¶ 45} In arguing that misgendering was “so pervasive as to render her trial

unfair,” Cantrill also acknowledges, “[n]o court has held that discriminatory statements

by a prosecutor constitute structural error.” Cantrill asks this court to find, for the first

time, that inadvertent discriminatory statements should be deemed as prosecutorial

misconduct, requiring a new trial. Despite her request to do so, we shall not make new

law in this area. We find her third assignment of error not well-taken.

                                         D. Mistrial

       {¶ 46} In her fourth assignment of error, Cantrill argues the trial court erred in

failing to grant her motion for mistrial, arguing the trial court entered a finding that the

prosecutor improperly vouched for the credibility of witnesses in closing arguments, and

therefore, a mistrial was required. In response, the state argues that Cantrill identifies no

improper statements, and the trial court determined that no improper vouching occurred.




23.
       {¶ 47} A mistrial is only proper “when the ends of justice so require and a fair trial

is no longer possible.” (Citations omitted.) State v. Franklin, 62 Ohio St.3d 118, 127,

580 N.E.2d 1 (1991). “A mistrial is an extreme remedy[.]” State v. Rossbach, 6th Dist.

Lucas No. L-09-1300, 2011-Ohio-281, ¶ 39, citing Franklin, at 127. We review a trial

court’s decision denying a motion for mistrial for an abuse of discretion. State v. Sage,

31 Ohio St.3d 173, 182, 510 N.E.2d 343 (1987).

       {¶ 48} Where the motion is based on claims of prosecutorial misconduct, we

“must undertake a due process analysis to determine whether the conduct of the

prosecutor deprived the defendant of [her] due process right to a fair trial.” State v.

Saunders, 98 Ohio App.3d 355, 358, 648 N.E.2d 587 (6th Dist.1994), citing State v.

Johnston, 39 Ohio St.3d 48, 60, 529 N.E.2d 898 (1988). In determining whether

prosecutorial misconduct occurred, we must first consider whether remarks were

improper, and if we find improper remarks, whether those remarks prejudiced the

accused’s substantial rights. State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880

N.E.2d 31, ¶ 231, citing State v. Smith, 14 Ohio St.3d 13, 14, 470 N.E.2d 883 (1984).

       {¶ 49} Here, Cantrill argues the trial court made a finding of improper vouching

by the prosecutor during his closing argument. “Vouching occurs when the prosecutor

implies knowledge of facts outside the record or places his or her personal credibility in

issue.” Davis at ¶ 232, citing State v. Jackson, 107 Ohio St.3d 53, 2005-Ohio-5981, 836

N.E.2d 1173, ¶ 117. A complete review of the record demonstrates no such finding.

Instead, the trial court first raised the issue with counsel, in-chambers, as follows:




24.
              During your rebuttal close, Mr. Wood, there were a couple of times

       you referenced the defendant lying, and you vouched for the veracity of

       Ms. Munoz and Mr. Coulter. My understanding of the law is that that is

       prosecutorial misconduct, as the State of Ohio may not vouch for the

       credibility of any witness. And I don’t know how to fix that.

       {¶ 50} In response, the prosecutor indicated he based all statements on the

evidence, drawing proper inferences from the facts, as demonstrated by the evidence.

Examples of his statements included the following, as to the having weapons while under

disability charge:

              So, ladies and gentlemen, Salena Munoz testified that she walked

       past this traffic stop, and you can year her voice, you even hear her spell her

       name. You know Salena is right out there. She testified the defendant’s in

       the car, windows up. She can’t hear [her] voice. And poor Salena, she’s

       just broken up with [Cantrill], and she sees [her] mouthing words to her,

       and what does she think [she’]s saying, I love you. But what is [she]

       actually saying? Listen for [her] voice.

       [video played for jury]

              There it was. Between 1:45 and 1:50, blame it on Bobby.

              There it is again. About 3 minutes and 44 seconds into the video.

       Listen, [she] says it quietly.

              Again, at 3 minutes and 57, blame it on Bobby




25.
              Again at 3 minutes and 56 seconds, say Bobby took it.

              4 minutes and 44 seconds, Bobby did it. Listen to it again. It’s quiet.

              There it is again, 4 minutes and 49 seconds, blame it on Bobby.

       Blame it on Bobby.

              So, question is did the defendant know that that gun was in there.

       There’s this weird thing about the truth. Truth is the truth. It doesn’t

       change. And if Bobby was the person who took that gun, the defendant

       doesn’t need to tell Salena that. Salena already knows it, because it’s the

       truth. But the reason the defendant is sitting in the back seat of that car

       saying over and over again, blame it on Bobby, say Bobby took it, is

       because it’s not the truth. It’s a lie. It’s a lie that the defendant is about to

       tell the police. And [she] needs to get Salena on board to confirm [her] lie.

       If it was the truth, [she] doesn’t need to tell her because it’s the truth.

As to the illegal transport charge, the prosecutor stated:

              And the defendant says, even admitted to the police, I knew Bobby

       had the gun that day. The defendant just said, oh, I didn’t know he had it in

       the car. But really, come on.

              ***

              So, the last thing we’ve come to. Did the defendant know that it was

       in there. Yes, [she] did. We’ve got the Salena - - or the testimony of

       Salena, testimony of Bobby, the defendant was always taking this handgun;




26.
      [she] always had it on [her]; [she] had to control everything. The defendant

      knew that [she] was transporting that firearm on April 12th of 2017. All

      the elements are checked off, and it is proved beyond a reasonable doubt.

Finally, the prosecutor summed up testimony regarding ownership of the Jeep:

             Now, the defendant said – oh, that’s small. The defendant said that

      that Jeep is Bobby’s Jeep. The defendant said when [she] talked to the

      police that April 12th was the first time [she] had ever driven that Jeep.

      Bobby and Salena, they said it was Jason’s Jeep. They said that Jason

      bought the Jeep from a guy named Bob Pratt. And Bob Pratt came in to

      testify. Bob Pratt’s not an accomplice. Bob Pratt wasn’t at these houses.

      What did Bob Pratt say? Bob Pratt said he sold the Jeep to the defendant,

      and in fact he seen the defendant driving it after he sold it. Get rid of those.

      Bobby and Salena’s testimony matches the other evidence in this case.

             Here’s another one. The defendant said to the police officers during

      [her] interview that Bobby and Salena were the ones committing these

      burglaries. Bobby and Salena said, Jason was with us when we committed

      these burglaries. They didn’t deny that they had committed them. Bobby

      did the first time, then he changed and he told the truth. He lied to

      Detective Dorner on the day of his arrest, and later he told Detective Sharer

      I was there. Bobby said Jason was there. Salena said Jason was there.

      And the evidence we showed was that three people were at [J.B.’s] house.




27.
       You can watch that video. It’s not two. It’s not Bobby and Salena. It’s

       three. Bobby and Salena and the defendant Jason Cantrill. Which means

       that when the defendant says that Bobby and Salena are the two committing

       these burglaries, [she] got caught again. It’s another lie.

       {¶ 51} The trial court directed counsel to research the issue and provide legal

authority over the lunch break. When the proceedings resumed, prior to the jury’s return,

the trial court stated the following:

              After I released the jury after arguments, I brought to counsel’s

       attention a concern I had not with what was argued, but how it may be

       perceived by the jury, and specifically there were references made during

       closing arguments that individuals were telling the truth or not telling the

       truth. And out of an abundance of caution I brought it to the attention of

       counsel and asked them to do research over the lunch hour * * *.

The prosecutor presented relevant authority to support his position of proper

inference, and argued:

              [T]here were extensive references to the facts prior to any discussion

       of a conclusion of whether the defendant could have been lying to the

       police or whether Ms. Munoz or Mr. Coulter would have been telling the

       truth. The larger standard well established in Ohio law is that prosecutors

       are entitled to considerable latitude in what the evidence has shown and

       what reasonable inferences may be drawn. * * *.




28.
                That being said, Your Honor, it’s the state’s position that it was

         firmly rooted in the evidence, that there was no objection during the closing

         statement that would have allowed the state to curtail its argument before it

         became an extensive comment on the evidence. And that any error created

         would be resolved by the state’s proposed curative instruction which is

         drawn in large part from already - - from various portions of the jury

         instructions.

         {¶ 52} Cantrill’s trial counsel presented no argument in response, but instead

argued in favor of stronger language in the curative instruction, without success. After

the trial court adopted the prosecutor’s proposed, curative instruction, Cantrill’s counsel

requested a mistrial, arguing generally that the prosecutor’s closing argument prevented a

fair trial. Trial counsel identified no remarks that constituted improper “vouching,”

however, referring to vouching “inadvertently done” that might “potentially taint the

jury.”

         {¶ 53} In denying a mistrial, the trial court stressed that he raised the issue, “not

because there was something done by the prosecutor in his closing argument that * * *

negatively affected [Cantrill’s] right to a fair trial.” Instead, the trial court raised the

issue in an abundance of caution, based on “a suggestion” that individuals were telling

the truth or not.

         {¶ 54} As previously noted, we must first consider whether remarks were

improper. Davis, 116 Ohio St.3d 414, 2008-Ohio-2, 880 N.E.2d 31, at ¶ 231, citing




29.
Smith, 14 Ohio St.3d at 14. Cantrill, however, identifies no remarks for our review,

relying instead on the trial court’s initial characterization of “vouching,” subsequently

retracted. Pursuant to App.R. 12(A)(2), we “may disregard an assignment of error

presented for review if the party raising it fails to identify in the record the error on which

the assignment of error is based or fails to argue the assignment separately in the brief, as

required under App.R.16(A).”

       {¶ 55} Based on the entirety of the closing argument, we find the prosecutor tied

his statements to the evidence presented at trial, with any “suggestion” of vouching

addressed through a curative instruction, which we presume a jury has followed. State v.

Hodgkinson, 6th Dist. Huron No. H-14-012, 2015-Ohio-2678, ¶ 18. Moreover, even if

the statements were improper, Cantrill presents no argument regarding any claimed

prejudice arising from these statements. Accordingly, considering the entire record,

including the trial court’s curative instruction, we find the trial court did not abuse its

discretion in denying Cantrill’s motion for a mistrial. We find her fourth assignment of

error not well-taken.

                                       E. Other Acts

       {¶ 56} In her fifth assignment of error, Cantrill argues the trial court improperly

told the jury, during the trial and during final instructions, that the defense was stipulating

to a prior conviction for an offense of violence, assault on a peace officer, as an element

of the having weapons while under disability charge. She argues that the stipulation of a

prior offense was sufficient, without mention or description of the specific offense.




30.
Furthermore, because the trial court failed to provide a limiting instruction, she argues

that the trial court introduced prejudice into the trial, requiring reversal as to all

convictions.

         {¶ 57} Cantrill does not clearly present an “other acts” error for our review.

Specifically, she argues that “the trial judge” introduced the “evidence” of her prior

offense. In this case, the charge of having weapons while under disability necessitated

proof of a prior charge, as an element of that crime. See R.C. 2923.13(A)(2). The state

did not need to present evidence of the prior charge, however, because the parties

stipulated to that element of the offense. The trial court accepted the stipulation. Then,

in front of the jury, the trial court described the prior offense, stating:

                Ladies and gentlemen of the jury, the State of Ohio and the

         defendant Jason Cantrill have stipulated that the State has established

         beyond a reasonable doubt that the defendant had knowingly been

         convicted of assault on a peace officer, a felony of the fourth degree, in

         violation of Revised Code Section 2903.13.

The defense neither objected nor requested a limiting instruction, and therefore waived

all but plain error. (Citation omitted.) State v. Hartman, 93 Ohio St.3d 274, 286, 754

N.E.2d 1150 (1994). Plain error is error or defect “affecting substantial rights.” Crim.R.

52(B).

         {¶ 58} Clearly, the state did not introduce 404(B) evidence, pursuant to the rule,

with no notice of intent to use such evidence and no testimony of Cantrill’s prior conduct.




31.
Instead, the information was conveyed to the jury by the trial court. In examining the

record, we cannot determine whether the trial court read from the parties’ agreed-upon

statement or added its own detail to the stipulation. There is no stipulated exhibit of

record, establishing the disability element. Additionally, based on the uniformity of the

statement offered during the admission of exhibits and in the written jury instructions, it

is possible the parties provided agreed-upon language for the trial court to convey. The

record simply provides no clarity on the matter.

       {¶ 59} Nevertheless, the state concedes that providing specific details of the

stipulated offense is improper, relying on State v. Creech, 150 Ohio St.3d 540, 2016-

Ohio-8440, 84 N.E.3d 981, citing Old Chief v. United States, 519 U.S. 172, 117 S.Ct.

644, 136 L.Ed.2d 574 (1997). In Creech, the Ohio Supreme Court determined a

stipulation to a prior conviction was sufficient evidence to satisfy the status element for

the weapons under disability charge. Creech at ¶ 36. Therefore, the state may not reject

that stipulation in favor of presenting evidence “establishing the name and nature” of a

defendant’s prior convictions. Id. The court determined that such evidence could be

unfairly prejudicial where it “arouses the jury’s emotional sympathies, evokes a sense of

horror, or appeals to an instinct to punish[.]” Id., citing Oberlin v. Akron Gen. Med. Ctr.,

91 Ohio St.3d 169, 172, 743 N.E.2d 890 (2001) (additional citation omitted.).

       {¶ 60} While acknowledging that the inclusion of details with the stipulation was

improper, we do not find this error constituted plain error. “‘To rise to the level of plain

error, it must appear on the face of the record not only that the error was committed, but




32.
that except for the error, the result of the trial clearly would have been otherwise.’” State

v. Baker, 6th Dist. Sandusky No. S-15-014, 2016-Ohio-3094, ¶ 8, quoting State v. Bock,

16 Ohio App.3d 146, 150, 474 N.E.2d 1228 (12th Dist.1984). Plain error is “an obvious

error * * * which, if allowed to stand, would have a substantial adverse impact on the

integrity of and public confidence in judicial proceedings.” State v. Bowman, 144 Ohio

App.3d 179, 190, 759 N.E.2d 856 (12th Dist.2001), citing State v. Craft, 52 Ohio App.2d

1, 7, 367 N.E.2d 1221 (1st Dist.1977).

       {¶ 61} In arguing plain error, Cantrill requests review of the record without

articulating how the trial court’s mention of an unrelated offense, lacking specific details,

affected the outcome of her trial. She advances no argument that the jury’s hearing the

name of the prior offense aroused sympathies, evoked horror, or appealed to an instinct to

punish. See Creech, 150 Ohio St.3d 540, 2016-Ohio-8440, 84 N.E.3d 981, at ¶ 36

(citations omitted.). As the state argues, the jury acquitted Cantrill on the charge for

having weapons while under disability, and the prior offense, revealed by the trial court,

was nothing like the offenses for which the jury entered guilty verdicts. Indeed, the

jury’s acquittal best demonstrates the lack of prejudice in this instance, as it can hardly be

deemed prejudicial if the disclosure of the nature of Cantrill’s prior offense fails to result

in conviction on the charge for which it was proffered.

       {¶ 62} “In determining whether to grant a new trial as a result of the erroneous

admission of evidence under Evid.R. 404(B), an appellate court must consider both the

impact of the offending evidence on the verdict and the strength of the remaining




33.
evidence after the tainted evidence is removed from the record.” State v. Morris, 141

Ohio St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153, syllabus. Here, if we set the improper

remarks aside, the remaining evidence in support of Cantrill’s guilt as to the other

charges is considerable. Accordingly, we do not find that the trial court’s naming of the

prior offense affected Cantrill’s substantial rights, and we find her fifth assignment of

error not well-taken.

                          F. Sufficiency and Manifest Weight

       {¶ 63} Cantrill next challenges both the sufficiency and the weight of the evidence

in her sixth assignment of error. While she combines argument as to sufficiency and

manifest weight, “the two are different legal concepts” and require a separate analysis.

State v. Rutledge, 6th Dist. Lucas No. L-12-1043, 2013-Ohio-1482, ¶ 7, citing State v.

Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997).

       {¶ 64} “When a defendant challenges the sufficiency of the evidence, ‘the relevant

question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” State v. Bies, 74 Ohio St.3d 320, 324, 658 N.E.2d 754

(1996), quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560

(1996). A sufficiency inquiry tests the adequacy of the evidence. Rutledge at ¶ 8, citing

Thompkins at 386.

       {¶ 65} “In contrast, a manifest-weight challenge questions whether the state has

met its burden of persuasion.” State v. Boles, 190 Ohio App.3d 431, 2010-Ohio-5503,




34.
942 N.E.2d 417, ¶ 76 (6th Dist.), citing Thompkins at 387. In considering this challenge,

we sit as a “thirteenth juror.” We review the record, weigh the evidence and all

reasonable inferences, assess the credibility of witnesses, and we must determine

whether, in resolving conflicts in the evidence, the jury lost its way and created a

manifest miscarriage of justice, necessitating reversal and a new trial. Thompkins at 387,

citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 66} Cantrill first challenges her conviction for breaking and entering. Proof of

this offense requires evidence showing Cantrill trespassed into an unoccupied structure,

by force, stealth, or deception, with a purpose to commit a theft offense. R.C.

2911.13(A). In challenging her conviction for breaking and entering, Cantrill addresses

only the identity element. Because Cantrill fails to argue any other issue, we restrict our

review to the sufficiency and weight of the evidence establishing identity, as permitted by

App.R.12(A)(2) and 16(A)(7).

       {¶ 67} Cantrill concedes that police retrieved a crack pipe from the garage

containing her DNA, but argues the state presented insufficient evidence, tying her to the

crime. Cantrill proposes that because she shared the crack pipe with Coulter, it is

“reasonably possible that Coulter left the crack pipe with [her] DNA on it in the garage.”

She also notes the lack of any testimony from Coulter and Munoz regarding the break-in.

       {¶ 68} At trial, the state presented the DNA evidence from an item retrieved from

the scene after the break-in. This type of evidence, introduced through expert testimony,

is sufficient to identify Cantrill as the person who entered the garage. In State v. Merritt,




35.
6th Dist. Fulton No. F-12-009, 2013-Ohio-4834, we considered whether a water bottle

retrieved from the scene, containing a defendant’s DNA, was sufficient evidence of

identity despite being the only evidence linking the defendant to the crime. Applying the

sufficiency standard, we determined that expert testimony, linking the DNA evidence to

the defendant, was sufficient to demonstrate the defendant was present at the scene of

crime. Merritt at ¶ 11.

       {¶ 69} Other jurisdictions have found left-behind DNA to be sufficient evidence

of identity. See, e.g., State v. Lawhorn, 3d Dist. Paulding Nos. 11-04-19, 11-04-20, 2005-

Ohio-2776 (DNA on beer bottles left in the garage was sufficient to demonstrate

defendant’s presence at the time of the break-in); State v. Brown, 8th Dist. Cuyahoga No.

98881, 2013-Ohio-2690 (evidence sufficient where part of shirt left behind in the home

contained defendant’s DNA as a major contributor); State v. Crabtree, 9th Dist. Summit

No. 24946, 2010-Ohio-2073 (where victim could not identify intruder, but struck intruder

with his gun, DNA from the gun was sufficient to place defendant at the scene); State v.

Stevens, 85 N.E.3d 119, 2017-Ohio-498 (12th Dist.) (bloody bandage left behind,

containing defendant’s DNA, sufficient to demonstrate defendant was in the store).

       {¶ 70} The state also relied on additional evidence, beyond DNA, in identifying

Cantrill as the perpetrator of breaking and entering. The state presented evidence

demonstrating Cantrill in possession of property belonging to the victim, about two

weeks after the break-in, after police stopped her while driving the black Jeep.

Testimony of the prior owner of the Jeep and Cantrill’s codefendants established




36.
Cantrill’s ownership of the vehicle. The victim of the break-in also positively identified

the property as his, taken from his garage. Based on this record, therefore, we do not find

the jury lost its way in determining Cantrill was the person who entered the garage and

took the victim’s property.

       {¶ 71} Cantrill next argues that there was no evidence showing she “knowingly”

permitted Coulter to have a firearm in the vehicle, a necessary element of the offense.

Cantrill was convicted of violation of R.C. 2923.16(B), which provides, “No person shall

knowingly transport or have a loaded firearm in a motor vehicle in such a manner that the

firearm is accessible to the operator or to any passenger without leaving the vehicle.”

Again, Cantrill challenges a single element, and argues only the sufficiency.

       {¶ 72} The entirety of Cantrill’s argument regarding this charge consists of two

sentences, with neither legal authority nor substantive argument. She merely articulates

“no evidence” of the “knowingly” element, reiterated as “insufficient evidence” that “she

knew that Coulter would have a firearm in the vehicle.” Therefore, we restrict our review

to the sufficiency of evidence as to the “knowingly” element. See App.R.12(A)(2) and

16(A)(7).

       {¶ 73} “A person acts knowingly, regardless of purpose, when the person is aware

that the person’s conduct will probably cause a certain result or will probably be of a

certain nature.” R.C. 2901.22(B). Unless a defendant admits their knowledge, this

element must be determined based on the surrounding facts and circumstances. State v.

Gonzales, 6th Dist. Wood No. WD-10-063, 2012-Ohio-1876, ¶ 13, citing State v. Huff,




37.
145 Ohio App.3d 555, 563, 763 N.E.2d 695 (1st Dist.2001). “As such, the test for

whether a defendant acted knowingly is subjective, but it is determined by objective

criteria.” Gonzales at ¶ 13, citing State v. Elliot, 104 Ohio App.3d 812, 821, 663 N.E.2d

412 (10th Dist.1995).

       {¶ 74} Here, police recovered the gun from the passenger seat of the Jeep, and

Coulter testified that Cantrill gave it to him after she was pulled over. Munoz testified

that she owned the gun, but it had been stolen from her. Furthermore, she stated that

Cantrill always carried the gun, and would never let Coulter or Munoz hold it unless she

was driving. Finally, Cantrill told police that she knew Coulter had the gun, but denied

she knew he brought it into the vehicle. Considering this evidence, the state presented

sufficient evidence to satisfy this element of the offense.

       {¶ 75} Cantrill next argues that the convictions on all three counts of burglary are

against the manifest weight of the evidence, based on the credibility of her two

codefendants. She presents this issue in a single, conclusory sentence, as follows:

              For these convictions, Cantrill requests this Court review the entire

       record, including the credibility of the two codefendants, and find that the

       convictions are against the manifest weight of the evidence.

       {¶ 76} It is unclear from this “argument” just what Cantrill wishes us to consider

within the record, and what she actually challenges. While she directs us to review “the

entire record,” moreover, “[i]t is not the duty of this court to search the record for

evidence to support an appellant’s argument as to alleged error.” (Citations omitted.)




38.
Roberts v. Hutton, 152 Ohio App.3d 412, 2003-Ohio-1650, 787 N.E.2d 1267, ¶ 18 (10th

Dist.). Nevertheless, based on a generous reading, it appears Cantrill argues her two

codefendants were not credible witnesses, in the broadest sense.

       {¶ 77} The offense of burglary is defined at R.C. 2911.12(A)(2) as follows:

              No person, by force, stealth, or deception, shall * * * [t]respass in an

       occupied structure * * * that is a permanent or temporary habitation of any

       person when any person other than an accomplice of the offender is present

       or likely to be present, with purpose to commit in the habitation any

       criminal offense[.]

At trial, the state presented evidence as to each element of the offense, as it related to the

three burglary charges. In addition to video of Cantrill’s Jeep and recovery of property in

the vehicle belonging to one of the burglary victims, the state presented testimony of

Cantrill’s codefendants, with other testimony corroborating some of the codefendant

testimony.

       {¶ 78} While Cantrill requests we review “the entire record” without any legal

analysis to support her implication that her codefendants’ credibility requires a finding

that the convictions are against the manifest weight of the evidence, she is required to

present argument, citing to portions of the record in support. As previously referenced,

“App.R. 16(A)(7) sets forth certain mandatory prerequisites which must be in the record

for an assignment of error to properly be under consideration by an appellate court.”

Village of Ottawa Hills v. Afjeh, 6th Dist. Lucas No. L-04-1297, 2006-Ohio-2618, ¶ 65.




39.
In other words, Cantrill “must accompany each assignment of error with a legal argument

rooted in citation to legal authority, whether statutory or caselaw.” Id.

       {¶ 79} Despite the lack of legal argument, we note that a manifest weight review

regarding credibility is deferential. “In weighing the credibility of the witnesses, we

extend deference to the jury’s credibility determination, as the jury observed the

witnesses’ testimony, noting facial expressions, body language, and voice inflections, and

had the opportunity to ‘discern qualities such as hesitancy, equivocation, or candor (or

the lack of it).’” State v. Thomas, 6th Dist. Lucas No. L-17-1266, 2019-Ohio-1916, ¶ 68,

quoting State v. Fell, 6th Dist. Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14. Cantrill

points to nothing in the record that would undermine the jury’s belief in the testimony of

Coulter and Munoz, and therefore, we do not find that the jury lost its way.

       {¶ 80} Accordingly, having considered the record as to the issues raised by

Cantrill, we find her sixth assignment of error not well-taken.

                                G. Consecutive Sentences

       {¶ 81} In her seventh assignment of error, Cantrill argues that the imposition of

consecutive sentences is unsupported by competent, credible evidence. In support, she

argues that we “should hold trial courts to a higher standard of explicit reasoning to

facilitate appellate review of how the trial court reached” its decision, citing no authority

in support of this position.

       {¶ 82} We review felony sentences not for abuse of discretion or even “explicit

reasoning,” but pursuant to R.C. 2953.08(G)(2). Pursuant to that statute, we “may




40.
increase, reduce, or otherwise modify a sentence” if we find the imposition of

consecutive sentences either lacks support in the record under R.C. 2929.14(C)(4), or the

“sentence is otherwise contrary to law.” See R.C. 2953.08(G); State v. Marcum, 146

Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22.

       {¶ 83} Here, Cantrill argues the trial court erred in its findings in support of

consecutive sentences, under R.C. 2929.14(C), based on the disparity of her sentence

compared to the community control sanctions given to her codefendants. She contends

that the same record may not support a consecutive prison term, where it results in

community control for those participating in the same conduct. We note, however, that

the law permits unequal sentences among codefendants. State v. Anderson, 151 Ohio

St.3d 212, 2017-Ohio-5656, 87 N.E.3d 1203, ¶ 45. Furthermore, where—as here—the

record reveals factual differences between the codefendants, a sentence falling within the

statutory range is not presumptively a penalty for going to trial. Anderson at ¶ 24.

       {¶ 84} Both Coulter and Munoz entered pleas to lesser-included offenses as part of

their plea agreements, and in Coulter’s case, additional charges were dismissed.

Therefore, while Cantrill was convicted for more offenses, and offenses that were

felonies of the second degree, her codefendants entered pleas to fewer offenses that were

only felonies of the third degree. Furthermore, the trial court properly considered the

factors under R.C. 2929.14(C)(4), which gives a sentencing judge discretion to impose

consecutive sentences.




41.
      {¶ 85} Consecutive sentences require affirmative findings under R.C.

2929.14(C)(4), as follows:

             (4) If multiple prison terms are imposed on an offender for

      convictions of multiple offenses, the court may require the offender to serve

      the prison terms consecutively if the court finds that the consecutive service

      is necessary to protect the public from future crime or to punish the

      offender and that consecutive sentences are not disproportionate to the

      seriousness of the offender’s conduct and to the danger the offender poses

      to the public, and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of the

      multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender’s conduct.

             (c) The offender’s history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from future crime

      by the offender.




42.
       {¶ 86} In sentencing Cantrill to consecutive sentences, the trial court noted the

“complete and total devastation and destruction” on the lives of her victims, as well as the

substantial economic loss caused. In making the required findings under R.C.

2929.14(C), the trial court referred to her presentence investigation report, and noted

Cantrill’s “significant criminal history, multiple felony convictions, misdemeanor related

theft convictions” and her failure to respond “favorably to sanctions imposed resulting in

unsuccessful community control termination and even ODRC incarceration” for past

offenses. The trial court determined that imprisonment was necessary, not only for

punitive purposes, but also to protect the public. In imposing sentence, the trial court

stated that Cantrill “has proven to have little or no regard for person or property or for the

criminal justice system.” After considering the record, therefore, we find support for

consecutive sentences, and Cantrill’s seventh assignment of error is not well-taken.

                                   H. Restitution

       {¶ 87} In her eighth assignment of error, Cantrill argues that the order of

restitution is contrary to law, because she has no ability to pay restitution. In support,

Cantrill argues that the trial court found she had no ability to pay court costs, yet

determined she would have the ability to pay over $18,000 in restitution to the victims.11

She argues that the trial court failed to properly consider her ability to pay restitution, and

the order to pay restitution constituted an abuse of discretion. As previously noted,


11
  The trial court ordered restitution to the four victims in the amounts of $3,572, $2,095,
$12,000, and $1,095, for a total restitution order of $18,762.



43.
sentencing decisions are reviewed under R.C. 2953.08. Accordingly, in reviewing the

order for restitution, we must determine whether the restitution imposed was contrary to

law, rather than reviewing for an abuse of discretion. State v. Farless, 6th Dist. Lucas

No. L-15-1060, 2016-Ohio-1571, ¶ 4, citing R.C. 2953.08(A)(4) and (G)(2)(b); State v.

Collins, 2015-Ohio-3710, 41 N.E.3d 899, ¶ 31 (12th Dist.).

       {¶ 88} Cantrill did not object to the order of restitution at the time of her

sentencing. Therefore, her argument on appeal is reviewed for plain error. State v. Bey,

2019-Ohio-423, 130 N.E.3d 1031, ¶ 42 (6th Dist.), citing State v. Griffin, 6th Dist. Lucas

No. L-11-1283, 2013-Ohio-411, ¶ 43. As plain error is error affecting substantial rights,

it is reserved for only the exceptional case, with reversal of the restitution order necessary

to prevent a manifest miscarriage of justice. State v. Tucker, 6th Dist. Sandusky No.

S-11-003, 2012-Ohio-622, ¶ 6, citing State v. Landrum, 53 Ohio St.3d 107, 111, 559

N.E.2d 710 (1990).

       {¶ 89} Cantrill argues that the trial court failed to “properly consider” her present

and future ability to pay restitution, considering the trial court’s waiver of all costs based

on her inability to pay those costs. She provides no authority, however, to support her

position that a determination as to costs binds the court in considering restitution. We

have previously noted that the determination regarding costs “is separate and distinct

from a determination that the person is indigent for purposes of paying a mandatory fine

or financial sanction.” (Citations omitted.) Bey at ¶ 46. Therefore, in making these

separate determinations, a trial court could waive costs, yet impose restitution, consistent




44.
with the statutory requirements. See State v. Spanks, 10th Dist. Franklin No. 17AP-642,

2019-Ohio-678, ¶ 14 (“The fact that the court mitigated the award by excluding fines and

other financial sanctions does not mandate a conclusion that the court could not award

restitution.”); State v. McNeill, 12th Dist. Warren No. CA2018-09-115, 2019-Ohio-1200,

¶ 14 (“By waiving court costs and other financial sanctions, the trial court indicated it

considered appellant possessed means, although limited, to pay restitution.”).

       {¶ 90} “R.C. 2929.18(A)(1) authorizes a trial court to impose restitution as part of

a sentence in order to compensate a victim for economic loss.” State v. Lalain, 136 Ohio

St.3d 248, 2013-Ohio-3093, 994 N.E.2d 423, ¶ 20. Before ordering restitution, the trial

court must first determine whether the offender has a present or future ability to pay the

amount determined as appropriate. Bey at ¶ 43, citing R.C. 2929.19(B)(5). While no

hearing is required lacking any dispute as to the amount or restitution, the record must

still contain evidence of an ability to pay, and demonstrate the trial court considered the

ability to pay the restitution ordered. Id., citing State v. Flowers, 6th Dist. Lucas No.

L-14-1141, 2015-Ohio-908, ¶11-13, citing State v. Phillips, 6th Dist. Fulton No.

F-05-032, 2006-Ohio-4135, ¶ 18.

       {¶ 91} Cantrill did not dispute the amount of the award at the sentencing hearing,

and did not argue she lacked a present and future ability to pay restitution. Prior to

sentencing, the trial court referred the matter for a presentence investigation report, and

this report contained, along with other information, Cantrill’s financial, educational, and

vocational information. The trial court indicated it reviewed this report in determining




45.
Cantrill’s sentence, which included the order for restitution. Furthermore, while Cantrill

was deemed indigent, this determination has no bearing on the trial court’s consideration

of restitution as a financial sanction. Bey at ¶ 46. Therefore, as the record demonstrates

the trial court considered Cantrill’s present and future ability to pay, we find no plain

error in the order for restitution. Cantrill’s eighth assignment of error is not well-taken.

                               I. Cumulative Error

       {¶ 92} Cantrill argues cumulative error, depriving her of a fair trial, as her ninth

and final assignment of error. “The cumulative-error doctrine provides that ‘a conviction

will be reversed when the cumulative effect of errors in a trial deprives a defendant of a

fair trial even though each of the numerous instances of trial-court error does not

individually constitute cause for reversal.’” State v. Belton, 149 Ohio St.3d 165, 2016-

Ohio-1581, 74 N.E.3d 319, ¶ 152, quoting State v. Powell, 132 Ohio St.3d 233, 2012-

Ohio-2577, 971 N.E.2d 865, ¶ 223, citing State v. DeMarco, 31 Ohio St.3d 191, 509

N.E.2d 1256 (1987), paragraph two of the syllabus.

       {¶ 93} The cumulative-error doctrine does not apply unless multiple instances of

harmless error have been identified. State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d

623 (1995). The state conceded error regarding the stipulation, which we determined as

harmless. The inadvertent misgendering, moreover, while a mistake, is not cognizable as

legal error. Accordingly, we find no cumulative error, and Cantrill’s ninth assignment of

error is not well-taken.




46.
                                 IV. Conclusion

       {¶ 94} Finding substantial justice has been done, we affirm the judgment of the

Lucas County Court of Common Pleas. Appellant is ordered to pay the costs of this

appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




47.